Citation Nr: 1607750	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-23 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.  


REPRESENTATION 

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.T.  

ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.  He died in March 2013, and the appellant claims as his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C., in August 2015.  A transcript of that hearing is of record.

At the August 2015 hearing, the appellant submitted additional evidence.  Although this evidence was not reviewed by the RO prior to the issuance of the statement of the case, the Board finds that the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

The Board notes that the appellant was previously represented by Disabled American Veterans (DAV); however, she revoked that representative in July 2015.  Following the August 2015 hearing, she subsequently appointed DAV as her representative again.   
A review of Veterans Benefits Management System (VBMS) reveals a copy of the Board hearing transcript, the appellant's July 2015 revocation of DAV, and the August 2015 VA Form 21-22 reinstating DAV.  The Virtual VA paperless claims system also contains additional VA and private treatment records that were reviewed by the RO prior to the issuance of the March 2014 statement of the case.  The remainder of the documents in the electronic claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to the adjudication of the claims.  

A review of the Veteran's VA treatment records and his lay statements suggest that the Veteran and the appellant did not cohabitate continuously from the time of their marriage until his death in March 2013.  See, e.g., January 2009 VA treatment record (stating that the Veteran lived with his mother); February 2011 Income-Net Worth and Employment Statement (containing a report from the Veteran that he was not living with his spouse because they had been separated for 13 years due to personal reasons).  Generally, to be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and has not remarried. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1). Therefore, there appears to be a threshold question of whether the appellant is entitled to recognition as the Veteran's surviving spouse for the purposes of VA benefits. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  As such, the Board finds that remand is necessary in order for the AOJ to adjudicate this threshold question in the first instance.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct any necessary notification and development and adjudicate the issue of entitlement to recognition as the Veteran's surviving spouse.  

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  Such action may include a request to secure any decision to grant of deny Social Security Administration (SSA) disability benefits to the Veteran and the records upon which that decision was made.   

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




